IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00116-CR
 
Glen Ray Kelly,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 18th District
Court
Johnson County, Texas
Trial Court No. F41868
 

ORDER





 
Glen Ray Kelly, although represented by
counsel, has filed a motion for rehearing.  In his motion for rehearing, he
complains of the Court’s order refusing to fully address the merits of the
issues he raised in his brief in addition to the issue raised by appointed
counsel.  We first note that while Kelly complains he was not served with a
copy of counsel’s brief or the State’s brief, he has not served the motion for
rehearing on either his counsel or the State.  See Tex. R. App. P. 9.5.  Regardless of
this procedural omission, Kelly is not entitled to hybrid representation.  Ex
parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001); Meyer v. State,
27 S.W.3d 644, 648 (Tex. App.—Waco 2000, pet. ref'd).  
Accordingly, Kelly’s motion is
stricken.  Kelly’s petition to the Court of Criminal appeals for discretionary
review, if any, is due March 18, 2011.  Such a petition may be filed by Kelly
acting as his own counsel and should be filed with this Court with appropriate
service on the State.  See Tex.
R. App. P. 48.4, 68.2, 68.3.  A motion for extension of time to file the
petition should be filed with the Court of Criminal Appeals by the date the
petition is due.  See id. at 68.2(c).
 
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Order
issued and filed March 16, 2011
Do
not publish


;                                                                      PER CURIAM

Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Memorandum Opinion issued and filed June 23, 1997
Do not publish